Exhibit 10.10
vtlletterhead1.jpg [vtlletterhead1.jpg]


November 7, 2017


Russell Cox
Re: Employment Offer Letter
Dear Russ:
I am pleased to offer you the position of Chief Executive Officer with Vital
Therapies, Inc. (“Company” or “we”). If you accept our offer, your first day of
employment is anticipated to be January 3, 2018 (such date, or the date you
actually commence employment, your “Start Date”).
In this position, you will report to the Company’s board of directors (the
“Board”) and your responsibilities will be consistent with your title and
position as CEO, and as otherwise reasonably assigned to you by the Board. You
also will be appointed to serve as a member of the Board as soon as reasonably
practicable following your Start Date and during the period in which you are
serving as Chief Executive Officer, the Company shall nominate you to continue
such service on the Board. During your employment with the Company, you will
perform your duties faithfully and to the best of your ability and will devote
your full business efforts and time to the Company. You agree not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Board; provided,
however, that the Company agrees and acknowledges that after you cease to be
employed by your current employer that you will provide consulting services for
your current employer for up to four months after your employment ceases to help
transition your duties and responsibilities to your successor. The Company
agrees to you providing such consulting services provided that doing so does not
materially interfere with you providing services to the Company under this
letter agreement and does not present any material conflict of interest to the
Company.
The terms and your compensation are as follows:


1.
Base Salary: Your base salary will be $22,500 per semi-monthly pay period
(equivalent to $540,000 annually), less applicable withholdings and deductions.
Your base salary will be paid periodically in accordance with the Company’s
normal payroll practices and be subject to the usual, required withholdings.
Your base salary will be subject to review and may be increased (but not
reduced) as determined by the Board in accordance with the Company’s annual
review process.

2.
Signing Bonus: The Company will pay you a cash signing bonus of $330,000, less
applicable withholdings and deduction (the “Signing Bonus”). The Signing Bonus
will be paid to you within 30 days of your Start Date.












--------------------------------------------------------------------------------









Page 2
Russ Cox






3.
Target Bonus: You are eligible to earn an annual cash bonus of 50% of your base
salary (as then in effect) at target, based on achieving performance goals to be
mutually agreed upon between you and the Board, subject to continued employment
through the date bonuses are paid to Company executives generally. Your annual
bonus for 2017 will be pro-rated for the portion of the calendar year that you
are actually employed with the Company. Any achieved bonus, or any portion
thereof, will be paid, less applicable withholdings and deductions, as soon as
practicable after the Board has determined that it has been achieved, but in no
event shall it be paid after the later of (i) the fifteenth (15th) day of the
third (3rd) month following the close of the Company’s fiscal year in which such
bonus is earned or (ii) March 15 following the calendar year in which such bonus
is earned.

4.
Equity Awards. On the Start Date and after you have actually commenced providing
services to the Company on that date, the Board or its authorized committee (the
“Committee”) will grant you an option to purchase 3.75% of the Company’s
outstanding common stock (as determined as of the date of grant), at the fair
market value of the Company’s common stock as determined on the date of grant
(the “Option Grant”). The Option Grant will vest over four (4) years, with 25%
of the total shares subject to the Option Grant vesting one (1) year from your
Start Date, and thereafter, 1/48th of the total shares subject to the Option
Grant vesting monthly for the next three (3) years on the same day of the month
as the Start Date, subject to your continued service to the Company or its
subsidiaries through each such date. The Option Grant will be subject to the
terms, definitions and provisions of the Company’s equity compensation plan and
approved form of option agreement thereunder as then in-effect (collectively,
the “Stock Agreements”). No right to any stock is earned or accrued until such
time that vesting occurs, nor does this grant confer any right to continue
employment with the Company.

After the Start Date, you will be eligible to receive additional equity awards
pursuant to any plans or arrangements the Company may have in effect from time
to time; provided, however, that you acknowledge that you will not receive an
annual equity award at the beginning of 2018 when such grants are typically made
to the Company’s executives generally. The Committee will determine in its
discretion whether you will be granted any future equity awards and the terms of
any such award.
5.
Benefits: You will be eligible to participate in all Company benefit plans as
available to similarly-situated Company executives, including group health
insurance and paid time off, based on policies in effect during your employment.
The Company reserves the right to cancel or change the benefit plans and
programs it offers to its employees at any time.

6.
Relocation Expenses; Commuting Expenses: In order to assist with your relocation
to the San Diego area, the Company will pay or otherwise reimburse you for: (i)
temporary housing expenses that you incur for you and your family up to a total
of $6,000 per month for the












--------------------------------------------------------------------------------









Page 3
Russ Cox






Transition Period, (ii) bi-monthly airfare travel for you between the San Diego
area and the Bay Area and back during the Transition Period, and (iii)
reasonable moving expenses you incur in connection with such relocation for the
moving and shipping of furnishings up to a maximum of $100,000. The payments or
reimbursements provided for in this paragraph shall be subject to applicable tax
withholding and any reimbursements shall be made within 30 days of the Company’s
receipt of documentation of such expenses in a form satisfactory to the Company;
provided, however, that you must be employed with the Company on the date
reimbursements are made. For purposes of this paragraph, the “Transition Period”
will mean the earlier of (1) the later of (A) nine (9) months after your Start
Date, or (B) the date the VTL-308 phase 3 clinical study is completed, as
determined by the Board, and (2) the date you relocate to the San Diego area.
7.
Severance: You will be permitted to enter into the Change of Control and
Severance Agreement (the “Severance Agreement”) attached hereto as Exhibit A.
The Severance Agreement sets forth the severance payments and benefits to which
you would be entitled in connection with certain terminations of employment,
which would be in lieu of any other severance or other benefits you would
otherwise be entitled to under any plan, program or policy that the Company may
have in effect from time to time.

8.
Attorneys’ Fees: The Company will reimburse you for reasonable attorneys’ fees
incurred in the negotiation, preparation, and execution of this letter in an
amount not to exceed $20,000. Such reimbursement will be made within sixty (60)
days of your submission of proper documentation of the fees to be reimbursed,
but in no event later than March 15, 2018.

Your employment with the Company will be “at will.” It is for no specified term,
and may be terminated by you or the Company at any time, with or without cause
or advance notice. Although the Company may change the terms and conditions of
your employment from time-to-time, (including, but not limited to, changes in
your position, compensation, and/or benefits), nothing will change the at-will
employment relationship between you and the Company, but any such action may
give you the opportunity to receive severance payments or benefits under (and
subject to the terms and conditions of) the Severance Agreement. In addition,
the compensation terms described herein will not affect your at-will employment
status.
As an employee of the Company, you will have access to certain confidential
information of the Company and you may, during the course of your employment,
develop certain information or inventions that will be the property of the
Company. To protect the interests of the Company, your acceptance of this letter
confirms that the terms of the Company’s Employee Innovations and Proprietary
Rights Assignment Agreement (the “Confidentiality Agreement”) and other
compliance agreements that the Company reasonably requests that you enter into.











--------------------------------------------------------------------------------









Page 4
Russ Cox






In the event of any dispute or claim relating to or arising out of your
employment relationship with the Company, this offer letter, or the termination
of your employment with the Company for any reason (including, but not limited
to, any claims of breach of contract, wrongful termination or age, sex, race,
national origin, disability or other discrimination or harassment), you and the
Company agree to be bound by the arbitration terms set forth in the Arbitration
Agreement attached hereto as Exhibit B.
This offer letter, along with the Confidentiality Agreement, the Stock
Agreements, Severance Agreement, and Arbitration Agreement constitute the entire
agreement between you and the Company regarding the subject matters discussed
herein, and they supersede all prior negotiations, representations or agreements
between you and the Company. This offer letter may only be modified by a written
agreement signed by you and the chairman of the Company’s compensation
committee.
To accept the offer, please sign in the space indicated and return it to the
Company. Your signature will acknowledge that you have read and understood and
agreed to the terms and conditions of this letter agreement, Exhibit A and
Exhibit B.
Sincerely,
VITAL THERAPIES, INC.


By /s/ Faheem Hasnain            
Faheem Hasnain
Chairman













--------------------------------------------------------------------------------









Page 5
Russ Cox








I have read and understood this letter agreement, Exhibit A and Exhibit B and
hereby acknowledge, accept and agree to the terms as set forth herein and in
Appendix B and further acknowledge that no other commitments were made to me as
part of my employment offer except as specifically set forth herein.
Date: November 30, 2017                /s/ Russell Cox            
Russell Cox



















--------------------------------------------------------------------------------






Exhibit A


CHANGE OF CONTROL AND SEVERANCE AGREEMENT
VITAL THERAPIES, INC.
CHANGE OF CONTROL AND SEVERANCE AGREEMENT
This Change of Control and Severance Agreement (the “Agreement”) is made and
entered into by and between Russell Cox (“Executive”) and Vital Therapies, Inc.,
a Delaware corporation (the “Company”), effective as of Executive’s Start Date.
RECITALS
1.The Company has extended an offer of employment to Executive pursuant to the
terms of the offer letter dated November 7, 2017 (the “Offer Letter”), which is
incorporated herein by reference.
2.The Board of Directors of the Company (the “Board”), in consultation with the
Compensation Committee of the Board of Directors (the “Committee”) believes that
it is in the best interests of the Company and its stockholders (i) to assure
that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat, or occurrence of a Change of
Control and (ii) to provide Executive with an incentive to continue Executive’s
employment prior to a Change of Control and to motivate Executive to maximize
the value of the Company upon a Change of Control for the benefit of its
stockholders.
3.The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment under certain
circumstances. These benefits will provide Executive with enhanced financial
security and incentive and encouragement to remain with the Company
notwithstanding the possibility of a Change of Control.
4.Certain capitalized terms used in the Agreement are defined in Section 6
below.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.    Term of Agreement. If Executive becomes entitled to benefits under Section
3 during the term of this Agreement, the Agreement will not terminate until all
of the obligations of the parties hereto with respect to this Agreement have
been satisfied.
2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
As an at-will employee, either the Company or the Executive may terminate the
employment relationship at any time, with or without Cause. Upon any termination
of employment, the Company will pay Executive







--------------------------------------------------------------------------------









Page 7
Russ Cox






all accrued but unpaid vacation, expense reimbursements, wages and other
benefits due to Executive under any Company-provided plans, policies and
arrangements, including the Offer Letter (“Accrued Compensation”). In the event
Executive resigns for Good Reason as a result clause (ii) of that definition, as
set forth in Section 6(g), then “Accrued Compensation” will include any base
salary that would have otherwise been paid to Executive had the Company not
materially reduced his annual base salary in the manner that gave rise to
Executive’s ability to resign for Good Reason.
3.    Severance Benefits.
(a)    Termination without Cause or Resignation for Good Reason Unrelated to a
Change of Control. If the Company terminates Executive’s employment with the
Company without Cause (excluding death or Disability) or if Executive resigns
from such employment for Good Reason, and, in each case, such termination occurs
outside of the Change of Control Period, then subject to Section 4, Executive
will receive the following:
(i)    Accrued Compensation. The Company will pay Executive all Accrued
Compensation.
(ii)    Continuing Severance Payments. Executive will be paid continuing
payments of severance pay at a rate equal to Executive’s base salary rate, as
then in effect, for a period of twelve (12) months. The severance will be paid,
less applicable withholdings, in installments over the severance period with the
first payment to commence on the sixty-first (61st) day following Executive’s
termination of employment (and include any severance payments that otherwise
would have been paid to Executive within the sixty (60) days following
Executive’s termination date), with any remaining payments paid in accordance
with the Company’s normal payroll practices for the remainder of the severance
period following Executive’s termination of employment (subject to any delay as
may be required by Section 4(c)).
(iii)    Prior Fiscal Year Bonus Payment. If Executive’s termination occurs
after the end of a fiscal year but prior to the date annual bonuses are paid to
Company executives (including Executive), then Executive will remain eligible to
receive his bonus relating to such fiscal year, subject to achievement of any
corporate objectives relating to the payment of bonuses as determined by the
Board (or Committee) in its discretion. The bonus payment will be paid, less
applicable withholdings, at the same time as bonuses relating to such year are
paid to other Company executives (subject to any delay as may be required by
Section 4(c)).
(iv)    Continuation Coverage. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, then the Company will reimburse
Executive for the COBRA premiums for such coverage (at the coverage levels in
effect immediately prior to Executive’s termination) until the earlier of (A) a
period of twelve (12) months from the date of termination or (B) the date upon
which Executive and/or Executive’s eligible dependents are no longer eligible
for COBRA continuation coverage. The reimbursements will be made by the Company
to Executive consistent with the Company’s normal expense reimbursement policy.
Notwithstanding the first sentence of











--------------------------------------------------------------------------------









Page 8
Russ Cox






this Section 3(a)(iv), if the Company determines in its sole discretion that it
cannot provide the foregoing benefit without potentially violating, or being
subject to an excise tax under, applicable law (including, without limitation,
Section 2716 of the Public Health Service Act), the Company will in lieu thereof
provide to Executive a taxable monthly payment, payable on the last day of a
given month (except as provided by the following sentence), in an amount equal
to the monthly COBRA premium that Executive would be required to pay to continue
the group health coverage for Executive and/or Executive’s eligible dependents
in effect on the termination of employment date (which amount will be based on
the premium for the first month of COBRA coverage), which payments will be made
regardless of whether Executive and/or Executive’s eligible dependents elect
COBRA continuation coverage and will commence on the month following Executive’s
termination of employment and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to twelve (12) payments. Any such taxable monthly payments that
otherwise would have been paid to Executive within the sixty (60) days following
Executive’s termination date instead will be paid on the sixty-first (61st) day
following Executive’s termination of employment, with any remaining payments
paid as provided in the prior sentence (subject to any delay as may be required
by Section 4(c)). For the avoidance of doubt, the taxable payments in lieu of
COBRA reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.
(v)    Accelerated Vesting of Initial Option. Executive will vest in and have
the right to exercise an additional number of outstanding and unvested shares
subject to the Company stock option Executive received in connection with his
commencement of employment equal to the number of such shares otherwise
scheduled to vest during the twelve (12) month period following the date
Executive’s employment with the Company terminates had Executive remained
employed with the Company through such date.
(b)    Termination without Cause or Resignation for Good Reason in Connection
with a Change of Control. If the Company terminates Executive’s employment with
the Company without Cause (excluding death or Disability) or if Executive
resigns from such employment for Good Reason, and, in each case, such
termination occurs during the Change of Control Period, then subject to Section
4, Executive will receive the following:
(i)    Accrued Compensation. The Company will pay Executive all Accrued
Compensation.
(ii)    Severance Payment. Executive will receive a lump-sum payment (less
applicable withholding taxes) equal to the eighteen (18) months of Executive’s
annual base salary as in effect immediately prior to Executive’s termination
date or, if greater, at the level in effect immediately prior to the Change of
Control. The severance will be paid, less applicable withholdings, on the
sixty-first (61st) day following Executive’s termination of employment (subject
to any delay as may be required by Section 4(c)). For the avoidance of doubt, if
(x) Executive incurred a termination prior to a Change of Control that qualifies
Executive for severance payments under Section 3(a)(ii); and (y) a Change of
Control occurs within two (2) months following Executive’s termination of
employment that qualifies Executive for the superior benefits under this











--------------------------------------------------------------------------------









Page 9
Russ Cox






Section 3(b)(ii), then Executive shall be entitled to a lump-sum payment of the
amount calculated under this Section 3(b)(ii), less amounts already paid under
Section 3(a)(ii).
(iii)    Prior Fiscal Year Bonus Payment. If Executive’s termination occurs
after the end of a fiscal year but prior to the date annual bonuses are paid to
Company executives (including Executive), then Executive will remain eligible to
receive his bonus relating to such fiscal year, subject to achievement of any
corporate objectives relating to the payment of bonuses as determined by the
Board (or Committee) in its discretion. The bonus payment will be paid, less
applicable withholdings, at the same time as bonuses relating to such year are
paid to other Company executives (subject to any delay as may be required by
Section 4(c)). For the avoidance of doubt, if (x) Executive incurred a
termination prior to a Change of Control that qualifies Executive for severance
payments under Section 3(a)(iii); and (y) a Change of Control occurs within the
two-month period following Executive’s termination of employment that qualifies
Executive for the superior benefits under this Section 3(b)(iii), then Executive
shall be entitled to a lump-sum payment of the amount calculated under this
Section 3(b)(iii), less amounts already paid under Section 3(a)(iii).
(iv)    Current Fiscal Year Bonus Payment. Executive will receive a lump-sum
payment equal to one hundred and fifty percent (150%) of the Executive’s target
bonus as in effect for the fiscal year in which Executive’s termination of
employment occurs. For avoidance of doubt, the amount paid to Executive pursuant
to this Section 3(b)(iii) will not be prorated based on the actual amount of
time Executive is employed by the Company during the fiscal year (or the
relevant performance period if something different than a fiscal year) during
which the termination occurs. The bonus payment will be paid, less applicable
withholdings, on the sixty-first (61st) day following Executive’s termination of
employment (subject to any delay as may be required by Section 4(c)).
(v)    Continuation Coverage. If Executive elects continuation coverage pursuant
to COBRA within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, then the Company will reimburse Executive for
the COBRA premiums for such coverage (at the coverage levels in effect
immediately prior to Executive’s termination) until the earlier of (A) a period
of eighteen (18) months from the date of termination or (B) the date upon which
Executive and/or Executive’s eligible dependents become covered under similar
plans. The reimbursements will be made by the Company to Executive consistent
with the Company’s normal expense reimbursement policy. Notwithstanding the
first sentence of this Section 3(b)(iv), if the Company determines in its sole
discretion that it cannot provide the foregoing benefit without potentially
violating, or being subject to an excise tax under, applicable law (including,
without limitation, Section 2716 of the Public Health Service Act), the Company
will in lieu thereof provide to Executive a taxable monthly payment, payable on
the last day of a given month (except as provided by the following sentence), in
an amount equal to the monthly COBRA premium that Executive would be required to
pay to continue Executive’s group health coverage in effect on the termination
of employment date (which amount will be based on the premium for the first
month of COBRA coverage), which payments will be made regardless of whether
Executive elects COBRA continuation coverage and will commence on the month
following Executive’s











--------------------------------------------------------------------------------









Page 10
Russ Cox






termination of employment and will end on the earlier of (x) the date upon which
Executive obtains other employment or (y) the date the Company has paid an
amount equal to eighteen (18) payments. Any such payments that otherwise would
have been paid to Executive within the sixty (60) days following Executive’s
termination date instead will be paid on the sixty-first (61st) day following
Executive’s termination of employment, with any remaining payments paid as
provided in the prior sentence (subject to any delay as may be required by
Section 4(c)). For the avoidance of doubt, the taxable payments in lieu of COBRA
reimbursements may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.
(vi)    Accelerated Vesting of Equity Awards. One hundred percent (100%) of
Executive’s then-outstanding and unvested Equity Awards will become vested in
full. If, however, an outstanding Equity Award is to vest and/or the amount of
the award to vest is to be determined based on the achievement of performance
criteria, then the Equity Award will vest as to one hundred percent (100%) of
the amount of the Equity Award assuming the performance criteria had been
achieved at target levels for the relevant performance period(s).
(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company terminates (i) voluntarily by Executive (other than for Good
Reason) or (ii) for Cause by the Company, then Executive will not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other written agreements with the Company.
(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will not be entitled to receive any other
severance or other benefits, except for those (if any) as may then be
established under the Company’s then existing written severance and benefits
plans and practices or pursuant to other written agreements with the Company.
(e)    Exclusive Remedy. In the event of a termination of Executive’s employment
as set forth in Section 3(a) or (b) of this Agreement, the provisions of
Section 3 are intended to be and are exclusive and in lieu of any other rights
or remedies to which Executive or the Company otherwise may be entitled, whether
at law, tort or contract, in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses). For the avoidance of doubt, Executive shall in no
circumstances be entitled to both the benefits pursuant to Section 3(a) and the
benefits pursuant to Section 3(b). Executive will be entitled to no benefits,
compensation or other payments or rights upon a termination of employment other
than those benefits expressly set forth in Section 3 of this Agreement.
4.    Conditions to Receipt of Severance
(a)    Release of Claims Agreement. The receipt of any severance payments or
benefits (other than the Accrued Compensation set forth in either Sections
3(a)(i) or 3(b)(i)) pursuant to this Agreement is subject to Executive signing
and not revoking the Company’s then-standard separation agreement and release of
claims (the “Release”), which, provided that the Company











--------------------------------------------------------------------------------









Page 11
Russ Cox






provides such Release within three (3) business days of termination, must become
effective and irrevocable no later than the sixtieth (60th) day following
Executive’s termination of employment (the “Release Deadline”). If the Release
does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any right to severance payments or benefits under this
Agreement. In no event will severance payments or benefits be paid or provided
until the Release actually becomes effective and irrevocable.
(b)    Confidential Information and Invention Assignment Agreements. Executive’s
receipt of any payments or benefits under Section 3 (other than the Accrued
Compensation set forth in either Sections 3(a)(i) or 3(b)(i)) will be subject to
Executive continuing to comply with the terms of the Employee Innovations and
Proprietary Rights Assignment Agreement that Executive executed when joining the
Company, as such agreement may be amended from time to time.
(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no severance
pay or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A‑1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
(ii)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments,
if any, that are payable within the first six (6) months following Executive’s
separation from service, will become payable on the first payroll date that
occurs on or after the date six (6) months and one (1) day following the date of
Executive’s separation from service. All subsequent Deferred Payments, if any,
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Notwithstanding anything herein to the contrary, if
Executive dies following Executive’s separation from service, but before the six
(6) month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment under Section
1.409A-2(b)(2) of the Treasury Regulations.
(iii)    It is intended that any amount paid under this Agreement that satisfies
the requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred Payments
for purposes of clause (i) above.











--------------------------------------------------------------------------------









Page 12
Russ Cox






(iv)    It is intended that any amount paid under this Agreement that qualifies
as a payment made as a result of an involuntary separation from service pursuant
to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed
the Section 409A Limit (as defined below) will not constitute Deferred Payments
for purposes of clause (i) above.
(v)    The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
before actual payment to Executive under Section 409A. Executive agrees and
acknowledges that the Company makes no representations or warranties with
respect to the application of Section 409A and other tax consequences to any
payments hereunder and, by the acceptance of any such payments, Executive agrees
to accept the potential application of Section 409A and the other tax
consequences of any payments made hereunder.
5.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and
(ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s severance benefits will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. If a reduction in severance and other
benefits constituting “parachute payments” is necessary so that benefits are
delivered to a lesser extent, reduction will occur in the following order:
(i) reduction of cash payments; (ii) cancellation of awards granted “contingent
on a change in ownership or control” (within the meaning of Code Section 280G),
(iii) cancellation of accelerated vesting of equity awards; or (iv) reduction of
employee benefits. In the event that acceleration of vesting of equity award
compensation is to be reduced, such acceleration of vesting will be cancelled in
the reverse order of the date of grant of Executive’s equity awards.
A nationally recognized certified professional services firm selected by the
Company, the Company’s legal counsel or such other person or entity to which the
parties mutually agree (the “Firm”) shall perform the foregoing calculations
related to the excise tax. The Company shall bear all expenses with respect to
the determinations by the Firm required to be made hereunder. For purposes of
making the calculations required by this Section, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good











--------------------------------------------------------------------------------









Page 13
Russ Cox






faith interpretations concerning the application of Code Sections 280G and 4999.
The Company and Executive will furnish to the Firm such information and
documents as the Firm may reasonably request in order to make a determination
under this Section. The Firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within fifteen (15) calendar days after the date on
which Executive’s right to the severance benefits or other payments is triggered
(if requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive. Any good faith determinations of the Firm
made hereunder shall be final, binding, and conclusive upon the Company and
Executive.
6.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Cause. “Cause” will mean:
(i)    Executive’s material failure to perform Executive’s stated duties, and
Executive’s continued failure to cure such failure to the reasonable
satisfaction of the Company within ten (10) days following written notice of
such failure to Executive from the Board;
(ii)    Executive’s material violation of a written Company policy (including
any insider trading policy) or material breach of any written agreement or
covenant with the Company, including, but not limited to, any applicable
invention assignment and confidentiality agreement or similar agreement between
the Company and Executive;
(iii)    Executive’s conviction of, or entry of a plea of guilty or nolo
contendere to, a felony (other than motor vehicle offenses the effect of which
do not materially impair Executive’s performance of his employment duties);
(iv)    a willful act by Executive that constitutes gross misconduct and which
is injurious to the Company;
(v)    Executive’s commission of any act of fraud or embezzlement;
(vi)    Executive’s commission of any act of dishonesty or any other willful
misconduct that has caused or is reasonably expected to result in a material
injury to the Company; or
(vii)    Executive’s willful failure to cooperate with an investigation
authorized by the Board or initiated by a governmental authority, in either
case, relating to the Company, its business, or any of its directors, officers
or employees.
The determination as to whether Executive is being terminated for Cause will be
made in good faith by the Board. The foregoing definition does not in any way
limit the Company’s ability to terminate Executive’s employment relationship at
any time as provided in Section 2 above, and the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.











--------------------------------------------------------------------------------









Page 14
Russ Cox






(b)    Change of Control. “Change of Control” means the occurrence of any of the
following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one Person, or more than one Person acting as a group (collectively, a
“Person” for purposes of this definition), acquires ownership of the stock of
the Company that, together with the stock held by such Person, constitutes more
than fifty percent (50%) of the total voting power of the stock of the Company;
provided, however, that for purposes of this subsection, (a) the acquisition of
additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company, will not be
considered a Change of Control and (b) the acquisition of additional stock of
the Company by a Permitted Holder that, together with the stock held by such
Person and its affiliates and/or associates, constitutes more than fifty percent
(50%) of the total voting power of the stock of the Company, will not be
considered a Change of Control so long as such acquisition is not in connection
with a transaction that results in the Company ceasing to have any class of
securities registered under the Securities and Exchange Act of 1934, as amended
(i.e., a “going-private” transaction); or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this clause (ii), (a) if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change of Control and
(b) any member of the Board that is nominated by any Permitted Holder shall be
considered endorsed by a majority of the members of the Board; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.











--------------------------------------------------------------------------------









Page 15
Russ Cox






For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
For purposes of this definition, a “Permitted Holder” shall mean any Person
that, individually or together with all of such Person’s affiliates and/or
associates, is the owner of fifteen percent (15%) or more of the outstanding
voting stock of the Company at the time of the Company’s Initial Public Offering
or any of such Person’s affiliates or associates. All capitalized terms in the
immediately preceding sentence that are not otherwise defined in this Agreement
shall have the meanings given to such terms in the Company’s Amended and
Restated Certificate of Incorporation as in effect immediately following the
Company’s initial public offering of its common stock pursuant to an effective
registration statement under the Securities Act of 1933, as amended (the
“Initial Public Offering”).
Further and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
(c)    Change of Control Period. “Change of Control Period” will mean the period
beginning on the date two (2) months prior to, and ending on the date that is
twelve (12) months following, a Change of Control.
(d)    Code. “Code” will mean the Internal Revenue Code of 1986, as amended.
(e)    Disability. “Disability” will mean that Executive has been unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. Alternatively, Executive will be deemed disabled if determined to
be totally disabled by the Social Security Administration. Termination resulting
from Disability may only be effected after at least thirty (30) days’ written
notice by the Company of its intention to terminate Executive’s employment. In
the event that Executive resumes the performance of substantially all of
Executive’s duties hereunder before the termination of Executive’s employment
becomes effective, the notice of intent to terminate based on Disability will
automatically be deemed to have been revoked.
(f)    Equity Awards. “Equity Awards” will mean Executive’s outstanding stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance shares, performance stock units and any other Company equity
compensation awards.











--------------------------------------------------------------------------------









Page 16
Russ Cox






(g)    Good Reason. “Good Reason” will mean Executive’s voluntary termination,
within thirty (30) days following the expiration of any Company cure period
(discussed below) following the occurrence of one or more of the following,
without Executive’s consent:
(i)    a material reduction of Executive’s authority, duties or
responsibilities, relative to Executive’s authority, duties or responsibilities
in effect immediately prior to such reduction, or, following a Change of
Control;
(ii)    a material reduction by the Company of Executive’s annual base salary as
in effect on the Start Date (or, if lower, as in effect immediately prior to the
reduction), except to the extent the base salaries of all other senior
executives of the Company are similarly reduced;
(iii)    the failure of the Company to obtain assumption of this Agreement by
any successor;
(iv)    a material change in the geographic location of Executive’s principal
workplace; provided, that a relocation of less than fifty (50) miles from San
Diego, California will not be considered a material change in geographic
location; or
(v)    a material breach by the Company of this Agreement or the Offer Letter.
Executive may not resign for Good Reason without first providing the Company
with written notice within ninety (90) days of the initial existence of the
condition that he believes constitutes Good Reason specifically identifying the
acts or omissions constituting the grounds for Good Reason and a reasonable cure
period of not less than thirty (30) days following the date of such notice.
For purposes of the “Good Reason” definition, the term “Company” will be
interpreted to include any subsidiary, parent, affiliate or successor thereto,
if applicable.
(h)    Section 409A Limit. “Section 409A Limit” will mean two (2) times the
lesser of: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s termination of employment as determined
under, and with such adjustments as are set forth in, Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.
(i)    Start Date. “Start Date” will mean Start Date as defined in the Offer
Letter.
7.    Successors.
(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this











--------------------------------------------------------------------------------









Page 17
Russ Cox






Agreement and agree expressly to perform the obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this Section 7(a) or which becomes bound by the terms of this
Agreement by operation of law.
(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
8.    Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
sent electronically or personally delivered when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid or when delivered
by a private courier service such as UPS, DHL or Federal Express that has
tracking capability. In the case of Executive, notices will be sent to the
e-mail address or addressed to Executive at the home address, in either case
which Executive most recently communicated to the Company in writing. In the
case of the Company, electronic notices will be sent to the e-mail address of
the Chairman of the Committee and mailed notices will be addressed to its
corporate headquarters, and all notices will be directed to the attention of the
Chairman of the Committee.
(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 8(a) of this Agreement. Such
notice will indicate the specific termination provision in this Agreement relied
upon, will set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated, and will
specify the termination date (which will be not more than ninety (90) days after
the giving of such notice).
9.    Resignation. Upon the termination of Executive’s employment for any
reason, Executive will be deemed to have resigned from all officer positions
held at the Company and its affiliates voluntarily, without any further required
action by Executive, as of the end of Executive’s employment and Executive, at
the Board’s request, will execute any documents reasonably necessary to reflect
Executive’s resignation.  
10.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.











--------------------------------------------------------------------------------









Page 18
Russ Cox






(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement, together with the Offer Letter,
constitutes the entire agreement of the parties hereto and supersedes in their
entirety all prior representations, understandings, undertakings or agreements
(whether oral or written and whether expressed or implied) of the parties with
respect to the subject matter hereof, including, but not limited to, any rights
to extended post-termination exercise period, severance and/or change of control
benefits set forth in any prior employment agreement or offer letter, option
agreement, or similar agreement (or amendment thereto). No waiver, alteration,
or modification of any of the provisions of this Agreement will be binding
unless in writing and signed by duly authorized representatives of the parties
hereto and which specifically mention this Agreement.
(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions). Any claims or legal actions
by one party against the other arising out of the relationship between the
parties contemplated herein (whether or not arising under this Agreement) will
be commenced or maintained in any state or federal court located in the
jurisdiction where Executive resides, and Executive and the Company hereby
submit to the jurisdiction and venue of any such court.
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income, employment and other taxes.
(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.











--------------------------------------------------------------------------------









Page 19
Russ Cox






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY    VITAL THERAPIES, INC.
By:    /s/ Faheem Hasnain                
Title:    Chairman                    
Date:    November 7, 2017                


EXECUTIVE    By:     /s/ Rusell Cox                    
Title:    C.E.O.                        
Date:    November 30, 2017                


























[signature page of the Change of Control and Severance Agreement]

















--------------------------------------------------------------------------------






Exhibit B


ARBITRATION AGREEMENT
(a)Arbitration. In consideration of my employment with the Company, its promise
to arbitrate all employment-related disputes, and my receipt of the
compensation, pay raises and other benefits paid to me by the Company, at
present and in the future, I agree that any and all controversies, claims, or
disputes with anyone (including the Company and any employee, officer, director,
stockholder or benefit plan of the Company in their capacity as such or
otherwise) arising out of, relating to, or resulting from my employment with the
Company or termination thereof, including any breach of this Agreement, will be
subject to binding arbitration under the Arbitration Rules set forth in
California Code of Civil Procedure Section 1280 through 1294.2, including
Section 1281.8 (the “Act”), and pursuant to California law. The Federal
Arbitration Act will also apply with full force and effect, notwithstanding the
application of procedural rules set forth under the Act.
(b)Dispute Resolution. Disputes that I agree to arbitrate, and thereby agrees to
waive any right to a trial by jury, include any statutory claims under local,
state, or federal law, including, but not limited to, claims under Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Age Discrimination in Employment Act of 1967, the Older Workers Benefit
Protection Act, the Sarbanes Oxley Act, the Worker Adjustment and Retraining
Notification Act, the California Fair Employment and Housing Act, the Family and
Medical Leave Act, the California Family Rights Act, the California Labor Code,
claims of harassment, discrimination, and wrongful termination, and any
statutory or common law claims. I further understand that this Agreement to
arbitrate also applies to any disputes that the Company may have with me.
(c)Procedure. I agree that any arbitration will be administered by the Judicial
Arbitration & Mediation Services, Inc. (“JAMS”), pursuant to its Employment
Arbitration Rules & Procedures (the “JAMS Rules”). The arbitrator will have the
power to decide any motions brought by any party to the arbitration, including
motions for summary judgment and/or adjudication, motions to dismiss and
demurrers, and motions for class certification, prior to any arbitration
hearing. The arbitrator will have the power to award any remedies available
under applicable law, and the arbitrator will award attorneys’ fees and costs to
the prevailing party, except as prohibited by law. The Company will pay for any
administrative or hearing fees charged by the administrator or JAMS, and all
arbitrator’s fees, except that I will pay any filing fees associated with any
arbitration that I initiate, but only so much of the filing fee as I would have
instead paid had I filed a complaint in a court of law. I agree that the
arbitrator will administer and conduct any arbitration in accordance with
California law, including the California Code of Civil Procedure and the
California Evidence Code, and that the arbitrator will apply substantive and
procedural California law to any dispute or claim, without reference to the
rules of conflict of law. To the extent that the JAMS Rules conflict with
California law, California law will take precedence. The decision of the
arbitrator will be in writing. Any arbitration under this Agreement will be
conducted in San Diego County, California.
(d)Remedy. Except as provided by the Act, arbitration will be the sole,
exclusive, and final remedy for any dispute between me and the Company.
Accordingly, except as provided







--------------------------------------------------------------------------------









Page 21
Russ Cox






by the Act and this Agreement, neither I nor the Company will be permitted to
pursue court action regarding claims that are subject to arbitration.
Notwithstanding, the arbitrator will not have the authority to disregard or
refuse to enforce any lawful Company policy, and the arbitrator will not order
or require the Company to adopt a policy not otherwise required by law which the
Company has not adopted.
(e)Administrative Relief. I am not prohibited from pursuing an administrative
claim with a local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment,
including, but not limited to, the Department of Fair Employment and Housing,
the Equal Employment Opportunity Commission, the National Labor Relations Board,
or the Workers’ Compensation Board. However, I may not pursue court action
regarding any such claim, except as permitted by law.
(f)Voluntary Nature of Agreement. I acknowledge and agree that I am executing
this Agreement voluntarily and without any duress or undue influence by the
Company or anyone else. I further acknowledge and agree that I have carefully
read this Agreement and that I have asked any questions needed for me to
understand the terms, consequences and binding effect of this Agreement and
fully understand it, including that I AM WAIVING MY RIGHT TO A JURY TRIAL.
Finally, I agree that I have been provided an opportunity to seek the advice of
an attorney of my choice before signing this Agreement.













